Exhibit 10.21

 

AGREEMENT OF SALE AND PURCHASE

 

STEELE PROPERTIES I, LLC AND COLLYN WILLIAMS (as SELLER)

 

&

 

PHYSICIANS REALTY L.P. (BUYER)

 

PROPERTIES:

 

65, 67 AND 69 OLD JACKSON ROAD, MCDONOUGH, GA

 

 

2200 HWY 155N, MCDONOUGH, GA

 

 

1502 WEST 3RD STREET, JACKSON, GA

 

 

1101 AND 1151 NOR TEC DRIVE, CONYERS, GA

 

EFFECTIVE DATE:   NOVEMBER 7, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

 

1.

Agreement to Sell and Purchase

 

1

2.

Purchase Price

 

3

3.

Closing

 

3

4.

Condition of Title

 

4

5.

Representations and Warranties

 

4

6.

Conditions of Buyer’s Obligations

 

5

7.

Possession

 

9

8.

Prorations

 

9

9.

Condemnation

 

10

10.

Default by Buyer

 

11

11.

Default by Seller

 

11

12.

Risk of Loss

 

12

13.

Brokerage

 

12

14.

Operation of the Property Prior to Closing

 

13

15.

Notice

 

14

16.

Indemnity by Seller

 

15

17.

Further Assurances

 

15

18.

Like Kind Exchanges

 

15

19.

Miscellaneous

 

15

20.

Disclosure

 

17

21.

Right of First Offer;Right of First Refusal

 

17

 

EXHIBIT “A”

-

LEGAL DESCRIPTION

 

 

 

EXHIBIT “B”

-

ESCROW AGREEMENT

 

 

 

EXHIBIT “C-1”

-

SNDA

 

 

 

EXHIBIT “C-2”

-

ESTOPPEL

 

 

 

EXHIBIT “D”

-

NON-FOREIGN PERSON CERTIFICATION

 

 

 

Schedules 1(a)1—3

 

Depictions of Excluded Property

 

 

 

Schedule 1(g)

 

Permitted Exceptions

 

 

 

Schedule 6(g)

 

Disclosure Materials

 

 

 

Schedule 21(a)

 

Seller Affiliate MOBs

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made effective as of
November 7, 2013 (the “Effective Date”) and is by and among STEELE PROPERTIES I,
LLC, a Nevada limited liability company (“Steele”), COLLYN WILLIAMS, an adult
resident of the State of Georgia (“CW”) (Steele and CW are collectively referred
to herein as “Seller”),  and PHYSICIANS REALTY L.P., a Delaware limited
partnership or its assignee or nominee (“Buyer”).

 

RECITALS

 

A.            Steele and KHAIR PROPERTIES I, LLC, a Nevada limited liability
company (“Khair”) are the joint-owners of the properties located at (i) 65, 67
and 69 Old Jackson Road, McDonough, GA (the “Jackson Road Property”); (ii) 2200
Hwy. 155N, McDonough, GA (the “Hwy. 155N Property”) and (iii) 1502 West
3rd Street, Jackson, GA (the “West 3rd St. Property”).

 

B.            EAGLES LANDING FAMILY PRACTICE, INC., a Georgia corporation
(“ELFP”) is the owner of the property located at 1101 and 1151 Nor Tec Drive,
Conyers, GA (the “Conyers Property”).

 

C.            ELFP is jointly owned by CW and Dr. Sam Khair, the principal owner
of Khair.

 

D.            CW is negotiating an agreement with Dr. Khair pursuant to which CW
or her designee will acquire the entire ownership interest of Dr. Khair in each
of ELFP and Khair.

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             Agreement to Sell and Purchase.  Steele agrees to sell to Buyer,
and subject to the satisfaction of the Buy-Out Contingency (defined in
Section 6(A)f), CW agrees to cause each of ELFP and Khair to sell to Buyer, and
Buyer agrees to purchase from Steele, ELFP and Khair, the Property, subject to
the terms and conditions of this Agreement.  For the purposes of this Agreement,
the term “Property” shall mean and include the following:

 

(a)        All of that certain real property legally described in the attached
Exhibit “A”, including, without limitation, the land, buildings, improvements,
fixtures (including, without limitation, the sprinkling, plumbing, heating,
cooling, ventilating, air conditioning, electrical, lighting and other systems),
easements and all other right, title and interest appurtenant and otherwise
relating thereto (collectively, the “Real Property”).  The Real Property
consists of the Jackson Road Property, the Hwy. 155N Property, the West 3rd St.
Property and the Conyers Property.  Notwithstanding the foregoing, the Jackson
Road Property, the Hwy 155N Property and the West 3rd St. Property will be
subdivided in accordance with a subdivision plan attached hereto as Schedule
1(a)-1, Schedule 1(a)-2 and Schedule 1(a)-3, and the Real Property shall exclude
the portions of each said Properties approximately depicted and identified
thereon as “Excluded Property”.

 

(b)        All of Steele’s, ELFP’s and Khair’s respective right, title and
interest in and to all preliminary, final and proposed building plans and
specifications relating to the Real Property; and all surveys, structural
reviews, grading plans, topographical maps, architectural drawings and
engineering,

 

--------------------------------------------------------------------------------


 

soils, seismic, geologic, environmental, and architectural reports, studies,
certificates, and similar documents relating to the Real Property (collectively,
the “Records and Plans”), subject to ELFP’s right to retain possession of and to
use the same pursuant to and during the term of the Master Lease, as to be
stated therein.

 

(c)         All of Steele’s, ELFP’s and Khair’s respective right, title and
interest in and to all guarantees and warranties relating to the Property and
the fixtures and equipment located therein (collectively, the “Guarantees and
Warranties”) subject to ELFP’s right to retain possession of and to use and
enforce the same pursuant to and during the term of the Master Lease, as to be
stated therein.

 

(d)        All of Steele’s, ELFP’s and Khair’s respective right, title and
interest in and to all licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps, and entitlements issued, approved or granted by
governmental or quasi-governmental entities or otherwise relating to the
Property; and any and all development rights and other intangible rights,
titles, interests, privileges, and appurtenances owned by Steele, ELFP and Khair
respective and in any way relating to or used in connection with the Property
and/or the operation of the business conducted on the Real Property
(collectively, the “Licenses and Permits”), subject to ELFP’s right to retain
possession of and to use the same pursuant to and during the term of the Master
Lease, as to be stated therein.  Licenses and Permits shall exclude rights
reserved to ELFP to retain possession of and to use the same pursuant to and
during the term of the Master Lease, as to be stated therein.

 

1(A).       Additional Definitions.  If the word “ELFP”, “Steele” or “Khair”
precedes any term defined in this Agreement, then such use of the defined term
shall be limited in application to the applicable party and/or to the Property
owned by that party as the context may require.  By way of example, “ELFP Real
Property” refers only to the Real Property identified on “Exhibit A” as the ELFP
Real Property.  Additionally, if any term or provision of this Agreement makes
reference to Steele, ELFP and/or Khair, then such provision shall apply to each
said party on an individual basis with respect only to that particular party and
the Property that it owns, and shall not create any joint and several liability
or obligation among the parties.

 

1(B).       Excluded Property.  The parties acknowledge and agree that this
transaction does not involve or include a transfer to Buyer of any personal
property, removable trade fixtures or equipment attached to, or located on or
used in connection with the operation of the Real Property, all of which shall
remain the property of ELFP or the applicable owner thereof.  Additionally, the
parties acknowledge and agree that this transaction does not involve or include
a transfer to Buyer of, and Buyer shall not assume, any leases, contracts and
other agreements incident to the operation of the business conducted on the Real
Property, including, without limitation, management contracts, on-site
maintenance contracts, janitorial contracts, and leasing commission agreements;
(collectively, the “Contract Rights”),it being the intent of the parties that,
as further provided herein (i) at Closing, Steele will assign to ELFP all
Contract Rights relating to the Steele Real Property and (ii) at Closing, Khair
will assign to ELFP all Contract Rights relating to the Khair Real Property. 
ELFP, shall remain solely liable for all Contract Rights and shall indemnify,
defend and hold Buyer harmless from and against the claims of any person or
party making any claim in connection with such Contract Rights.  The provisions
of this Section 1(B) shall survive Closing.

 

1(C).       All-or-None Character.  Except as provided below in this Section,
the parties agree that this Agreement for the sale and purchase of the Property
relates to all of the Property as a single transaction.  Buyer will not have the
right to purchase only a portion of the Property.  In the event of a termination
of this Agreement for any reason, the termination will be with respect to the
entire Agreement for all of the Property.  Notwithstanding the foregoing, Buyer
may elect to exclude only the Conyers

 

--------------------------------------------------------------------------------


 

Property from the Property and the transaction contemplated by this Agreement by
delivering to Seller on or before the expiration of the Due Diligence Period
written notice of such election, time being of the essence.  Upon such election,
this Agreement shall terminate with respect only to the Conyers Property, except
for those provisions of this Agreement that expressly survive such termination. 
If Buyer fails to timely deliver said notice, then Buyer’s right to so exclude
the Conyers Property shall automatically expire and Buyer shall remain obligated
to purchase all of the Property as provided in this Section.

 

2.             Purchase Price.  The purchase price for the Property is Twenty
Million Eight Hundred Thousand and 00/100 Dollars ($20,800,000.00) (the
“Purchase Price”), payable by Buyer as follows:

 

(a)        One Hundred Eighty Thousand and 00/100 Dollars ($180,000.00) (the
“Deposit”) by wire transfer payable to First American Title Insurance Company
(“Escrow Agent”), which sum shall be delivered to Escrow Agent within three
(3) business days following the Effective Date.  The Deposit shall be held in an
interest bearing, federally insured account, by Escrow Agent in accordance with
the Escrow Agreement attached hereto as Exhibit “B” (the “Escrow Agreement”) and
this Agreement pending consummation of this transaction. Any interest earned on
the Deposit shall be paid to Buyer unless Steele, ELFP or Khair shall be
entitled to the Deposit by reason of a default by Buyer, in which case such
interest shall be paid to Steele, ELFP or Khair, as applicable.  Upon expiration
of the Due Diligence Period, if Buyer has not terminated this Agreement as
provided herein, the Deposit shall become nonrefundable except in the event of a
Seller default.  Buyer’s Federal Tax I.D. Number is 80-0941870; Steele’s Federal
Tax I.D. Number is 20-5525240, Khair’s Federal Tax I.D. Number is 20-5528581,
and ELFP’s Federal Tax I.D. Number is 58-1871078.

 

(b)        The balance of the Purchase Price (the Purchase Price minus the
Deposit), subject to adjustments pursuant to this Agreement, including, but not
limited to, those adjustments set forth in Section 8 of this Agreement.  Escrow
Agent shall pay the Purchase Price (as so adjusted) to Steele, ELFP and Khair at
Closing (as defined below) in cash by wire transfer of immediately available
federal funds.

 

Prior to Closing, Buyer will notify Seller in writing of the allocation of the
Purchase Price among the Real Property, and such allocation shall be subject to
Seller’s approval.  Seller and Buyer agree to file federal, state and local tax
returns consistent with such allocations agreed upon between the parties.  If
Buyer and Seller cannot agree upon such allocation of the Purchase Price, each
party shall file federal, state and local returns based on each party’s own
determination of the proper allocations of the Purchase Price, each bearing its
own consequences of any discrepancies. Notwithstanding the foregoing, if Buyer
timely and validly exercises its right pursuant to Section 1(C) of this
Agreement to exclude the Conyers Property from this Agreement, the Purchase
Price shall be reduced by $5,451,000.00 such that the Purchase Price for the
remainder of the Property shall be $15,349,000.

 

3.             Closing.  Closing shall be held on the date that is fifteen (15)
days after the expiration date of the Due Diligence Period (as defined below) or
on the next business day thereafter if such date is not a business day (the
“Closing Date”), or on such earlier date as Buyer shall designate by at least
five (5) days advance written notice to Seller, and such Closing shall be an
escrow closing with the Title Company (as defined below) acting as the closing
escrow agent (“Closing”).  It is agreed that the time of Closing, the obligation
of Buyer to pay the Purchase Price, the obligations of Steele to deliver the
Deeds (as defined in Section 6(h) below) for the Jackson Road Property, the Hwy.
155N Property and the West 3rd St. Property, and the obligations of CW to cause
ELFP to deliver the Deed for the Conyers Property and to cause Khair to deliver
the Deeds for the Jackson Road Property, the Hwy. 155N Property and the West
3rd St. Property to Buyer at Closing are of the essence of this Agreement,
subject to the satisfaction

 

--------------------------------------------------------------------------------


 

of the Buy-Out Contingency and the other conditions precedent stated herein. 
Notwithstanding anything to the contrary contained herein, Buyer shall have the
right on one occasion to extend the Closing Date for an additional fifteen (15)
days provided that it delivers to Seller written notice of such extension at
least ten (10) days prior to the current Closing Date.

 

4.             Title.  From and after the Effective Date, Buyer shall have the
right to order a title insurance commitment prepared in accordance with all of
the terms and conditions of this Agreement (the “Title Commitment”).

 

(a)        The Title Commitment shall be prepared in accordance with the current
ALTA Form, issued by First American Title Insurance Company acceptable to Buyer
(the “Title Company”), agreeing during the Due Diligence Period to issue, upon
recording of the general warranty deed described in this Agreement, an ALTA
owner’s title insurance policy to Buyer and an ALTA Lender’s title insurance
policy issued to Buyer’s lender(s), if applicable, in the amount of the Purchase
Price insuring title to the Real Property to be in the condition called for by
this Agreement and containing a “fifty-year chain-of-title search,” a zoning
endorsement on ALTA Form 3.1 (with parking), a survey endorsement insuring that
the survey accurately depicts the Real Property (including boundaries,
improvements, easements and encroachments), a contiguity endorsement, an access
endorsement, an endorsement for “gap coverage,” a location endorsement and an
owner’s comprehensive endorsement, a utility facilities endorsement, and a tax
parcel endorsement.  Buyer also shall have the right to cause the Title Company
at or prior to Closing to down date the Title Commitment to the date and time of
the recording of the Deed and provide a “title mark-up” showing the final form
of the title insurance policy (including the above referenced endorsements) to
be issued, which mark-up shall obligate the Title Company to issue the final
title insurance policy in such form.  The title mark-up and final title
insurance policy shall be free from the standard requirements and exceptions and
shall be subject only to (1) liens, encumbrances or exceptions specifically
approved by Buyer and (2) those additional items set forth on the attached
Schedule 1(g) (the “Permitted Exceptions”).  A written statement of the obligee
of the amount of any lien or encumbrance to be discharged by Steele, ELFP and/or
Khair shall be provided by Seller at or prior to Closing. The premium for the
title policy and any fees for endorsements or other services provided by the
Title Company shall be paid by Buyer on or before Closing.

 

(b)        Title Defects. Within ten (10) days of Buyer’s receipt of the latter
of the Title Commitment or the Survey (as defined in Section 6 (g) below), and
in any event prior to the expiration of the Due Diligence Period, Buyer shall
object in writing to any condition of title not satisfactory to Buyer, in
Buyer’s sole discretion (hereinafter referred to as a “Title Defect”).  Seller
shall notify Buyer within five (5) business days after receipt of Buyer’s
written objection to the Title Defects whether Seller will cure the Objections. 
If Seller does not respond within said period, Seller, ELFP and Khair shall be
deemed to have elected to not cure the Objections. Seller shall not have any
obligation to cure any Title Defect except as otherwise expressly stated in this
Section.  Steele shall (and, upon satisfaction of the Buy-Out Contingency, ELFP
and Khair shall), without limitation, be responsible for the payment and
satisfaction and discharge of record of any and all Title Defects of an
ascertainable monetary value to the extent not in excess of $750,000 in the
aggregate for all of the Property), said amount being exclusive of deeds to
secure debt and other encumbrances filed against the Property with the consent
of Steele, ELFP and/or Khair.  If Seller does not agree (or are deemed to not
agree) to cure the Title Defect, or if the Title Defect cannot be corrected
prior to Closing despite the efforts that Seller may elect to undertake, Buyer
may, at its option and as its sole and exclusive remedy, (a) terminate this
Agreement and as a result Escrow Agent shall return the Deposit together with
all accrued interest forthwith to Buyer, whereupon neither party shall have any
obligation or liability to the other except to the a provision of this Agreement
expressly survives a termination,  or (b) elect to accept such title as Steele,
ELFP and Khair are able to

 

--------------------------------------------------------------------------------


 

convey and proceed to Closing without abatement of or adjustment to the Purchase
Price (except for Title Defects of an ascertainable monetary value). If Buyer
fails to notify Seller that Buyer is terminating this Agreement pursuant to this
Section within ten (10) business days of the expiration of the 10-day period,
Buyer shall be deemed to have selected option (b) in the previous sentence.

 

5.             Representations and Warranties of Seller.  Seller represents and
warrants that all of Seller’s representations and warranties relating to this
Agreement are true, correct and complete in all material respects as of the
Effective Date of this Agreement.  Steele shall reaffirm (and at Closing, upon
satisfaction of the Buy-Out Contingency, CW shall cause ELFP and Khair to make
and affirm with respect to themselves and the Properties owned by each of them)
the representations and warranties made herein as of Closing, subject to
modifications thereto based upon changes in fact or changes in Seller’s
knowledge of relevant facts occurring after the Effective Date; provided,
however, if such modifications (i) constitute a Material Adverse Change (defined
below) and (ii) are not acceptable to Buyer, Buyer shall have the right to
terminate this Agreement and have the Deposit refunded together with accrued
interest. Seller acknowledges that the representations and warranties made in
this Agreement by Seller are a material inducement to Buyer’s entering into this
Agreement and purchasing the Property and that Buyer is entitled to rely upon
these representations and warranties.  Notwithstanding the foregoing, if Closing
should occur with Buyer having knowledge that a specific representation or
warranty made herein and/or reaffirmed at Closing is not true, correct and
complete, Buyer shall be deemed to have waived all rights, claims and causes of
action against Seller for same.  All of Seller’s (and upon satisfaction of the
Buy-Out Contingency, all of the representations and warranties affirmed by ELFP
and Khair) relating to this Agreement shall survive the Closing of the
transactions contemplated herein for a period of six (6) months.  Steele hereby
indemnifies Buyer for any direct loss or damage (“Losses”), including, without
limitation thereto, reasonable attorney’s fees and court costs occurring as a
result of the breach of any representation, warranty or covenant of Seller
herein.  In addition to any other representations and warranties set forth in
this Agreement, Seller hereby further represents, warrants and covenants to
Buyer as follows:

 

(a)        Each of Steele , Khair and ELFP holds fee simple title to the Real
Property that it owns.  Steele and Khair are validly organized and duly existing
limited liability companies organized under the laws of the State of Nevada, and
ELFP validly organized and duly existing limited liability companies organized
under the laws of the State of Georgia, and Steele has the power and authority
to enter into this Agreement and to consummate the transactions herein
contemplated.

 

(b)        Neither the execution and delivery of this Agreement, nor compliance
with the terms and conditions of this Agreement by Seller, nor the consummation
of the sale and conveyance of Steele’s interest in the Property that it owns to
Buyer, constitutes or will constitute a violation or breach of the
organizational documents of the Steele, as the same may have been amended from
time to time, or of any agreement or other instrument to which the Seller is a
party, to which it is subject or by which it is bound.

 

(c)         The execution and delivery of this Agreement have been approved, or
as of Closing will have been approved, by officers and/or owners of Steele and,
subject to the Buy-Out Contingency, no further action is required, or as of
Closing will be required, on the part of a Steele to consummate the transaction
contemplated hereby. The person executing this Agreement on behalf of Steele
shall have all requisite authority to execute this Agreement, and this
Agreement, as executed, is valid, legal and binding upon Seller. There are no
proceedings pending, threatened by or, to the actual knowledge of Seller,
threatened against Seller in bankruptcy, insolvency or reorganization in any
state or federal court.

 

--------------------------------------------------------------------------------


 

(d)        At Closing, there shall be no existing leases, whether oral or
written, agreements of sale, options, rights of first refusal, rights of first
offer, tenancies, licenses or any other claims to possession or use affecting
the Property except for the Master Lease (as defined in Section 6(b) below) and
the existing Property leases, which be subject and subordinate to the Master
Lease and to Buyer’s fee title to the Property (the “Subleases”).

 

For purposes of this Agreement, the term “Material Adverse Change” shall mean
(a) any change or event or effect that is or may be materially adverse to the
business operations, results of operations, assets, properties or financial
condition of ELFP or of any of the Properties individually, or all of the
Properties taken as a whole; or (b) any change or event or effect that is or may
be materially adverse to the ability of Seller to perform its obligations under
this Agreement; or (c) a material adverse effect on the ability of Seller to
consummate the transactions contemplated by this Agreement; or (d) any change or
event or effect that adversely affects validity or enforceability of this
Agreement.

 

EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, BUYER AGREES TO TAKE THE
PROPERTY “AS IS”, “WHERE IS”, WITH ALL FAULTS AND CONDITIONS THEREON.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, ANY INFORMATION, REPORTS, STATEMENTS,
DOCUMENTS OR RECORDS (“DISCLOSURES”) PROVIDED OR MADE TO BUYER OR ITS
CONSTITUENTS BY SELLER, ELFP AND/OR KHAIR OR THEIR RESPECTIVE AGENTS OR
EMPLOYEES CONCERNING THE CONDITION (INCLUDING, BUT NOT LIMITED TO, THE
ENVIRONMENTAL CONDITION) OF THE PROPERTY SHALL NOT BE REPRESENTATIONS OR
WARRANTIES.  BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO
ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS IS”, AND  BUYER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, SELLER, ELFP
AND KHAIR HAVE NOT MADE, DO NOT MAKE AND SPECIFICALLY DISCLAIM ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE
NATURE, QUALITY OR CONDITION OF THE PROPERTY, (B) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (C) THE HABITABILITY, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, OR (D) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS
REGARDING TERMITES.  BUYER HEREBY WAIVES, RELEASES AND AGREES NOT TO MAKE ANY
CLAIM OR BRING ANY COST RECOVERY ACTION OR CLAIM FOR CONTRIBUTION OR OTHER
ACTION OR CLAIM AGAINST SELLER, ELFP AND KHAIR OR THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ASSIGNS (COLLECTIVELY OR
INDIVIDUALLY AS THE CONTEXT REQUIRES, “SELLER AND/OR ITS AFFILIATES”) BASED ON
THE CONDITION OF THE PROPERTY, HOWEVER, THE FOREGOING WAIVERS AND RELEASES SHALL
NOT APPLY TO: (1) ANY MATTERS THAT ARE COVERED BY THE REPRESENTATIONS,
WARRANTIES OR INDEMNITIES EXPRESSLY PROVIDED HEREIN, OR (2) ANY

 

--------------------------------------------------------------------------------


 

MATTERS THAT WERE DIRECTLY CAUSED BY SELLER AND/OR ITS AFFILIATES OR THAT WERE
ACTUALLY KNOWN BY SELLER AND/OR ITS AFFILIATES AS OF THE EFFECTIVE DATE AND NOT
DISCLOSED TO BUYER.  BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER AND/OR ITS AFFILIATES FROM AND AGAINST ANY AND
ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AND/OR ITS AFFILIATES AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

 

5(A)        Representations and Warranties of Buyer.  Buyer represents and
warrants that all of Buyer’s representations and warranties relating to this
Agreement are true, correct and complete in all material respects as of the
Effective Date of this Agreement.  Buyer shall reaffirm the representations and
warranties made herein as of Closing, subject to modifications thereto based
upon changes in fact or changes in Buyer knowledge of relevant facts occurring
after the Effective Date. Buyer acknowledges that the representations and
warranties made in this Agreement by Buyer are a material inducement to Seller
entering into this Agreement and selling the Property and that Seller is (and,
upon satisfaction of the Buy-Out Contingency, ELFP and Khair will be) entitled
to rely upon these representations and warranties.  Notwithstanding the
foregoing, if Closing should occur with Seller, ELFP and Khair having knowledge
that a specific representation or warranty made herein and/or reaffirmed at
Closing is not true, correct and complete, Seller, ELFP and Khair shall be
deemed to have waived all rights, claims and causes of action against Buyer for
same.  All of Buyer’s representations and warranties relating to this Agreement
shall survive the Closing of the transactions contemplated herein for a period
of six (6) months.  Buyer hereby indemnifies Seller and, following satisfaction
of the Buyer-Out Contingency, ELFP and Khair, for any Losses, including, without
limitation thereto, reasonable attorney’s fees and court costs occurring as a
result of the breach of any representation, warranty or covenant of Buyer
herein.   In addition to any other representations and warranties set forth in
this Agreement, Buyer hereby further represents, warrants and covenants as
follows:

 

(a)           Buyer is a validly organized and duly existing limited liability
company organized under the laws of the State of Delaware, and has the power and
authority to enter into this Agreement and to consummate the transactions herein
contemplated.

 

(b)        Neither the execution and delivery of this Agreement, nor compliance
with the terms and conditions of this Agreement by a Buyer, nor the consummation
of the purchase and conveyance of the Property to Buyer, constitutes or will
constitute a violation or breach of the organizational documents of the Buyer,
as the same may have been amended from time to time, or of any agreement or
other instrument to which Buyer is a party, to which it is subject or by which
it is bound.

 

(c)         The execution and delivery of this Agreement have been approved, or
as of Closing will have been approved, by officers and/or owners of Buyer and no
further action is required, or as of Closing will be required, on the part of a
Buyer to consummate the transaction contemplated hereby. The person executing
this Agreement on behalf of Buyer shall have all requisite authority to execute
this

 

--------------------------------------------------------------------------------


 

Agreement, and this Agreement, as executed, is valid, legal and binding upon
Buyer. There are no proceedings pending, threatened by or, to the actual
knowledge of Buyer, threatened against Buyer in bankruptcy, insolvency or
reorganization in any state or federal court.

 

6.             Conditions of Buyer’s Obligations.  For the purposes of this
Agreement “Due Diligence Period” shall mean the thirty (30) day period from and
after the Effective Date.  The obligation of Buyer under this Agreement to
purchase the Property is contingent on the satisfaction of the following
conditions within each condition’s respective time-period (any one of which may
be waived in whole or in part by Buyer within each condition’s time period):

 

(a)        At Closing, all of the representations and warranties by Seller set
forth in this Agreement shall be true and correct in all material respects as
though such representations and warranties were made at and as of Closing,
subject to Seller’s right to update (and to cause ELFP and Khair to make) the
same as provided in this Agreement, and Seller shall have performed, observed
and complied with all covenants, agreements and conditions required by this
Agreement.

 

(b)        Within the Due Diligence Period:

 

(i)            Buyer (as landlord) and ELFP (as tenant) shall have agreed upon
on the terms, conditions and form of a new, absolute net master lease for the
Property (the “Master Lease”).  The Master Lease shall contain the following
terms (the “Basic Lease Terms”): (i) Base rent for the first year of the term
shall be One Million Five Hundred Sixty Thousand and 00/100 Dollars
($1,560,000.00), payable in equal monthly installments of 1/12 of such amount;
(ii) on the third anniversary of the lease commencement date and on each
anniversary thereafter until the eighth anniversary of the commencement date,
base rent shall increase annually by one and one-half percent (1.5%) per annum;
and (iii) on the eighth anniversary of the commencement date and on each
anniversary thereafter for the remainder of the term, base rent shall increase
annually by two percent (2.0%) per annum.  ELFP shall also execute and deliver
to Buyer at Closing with respect to the Master Lease a duly executed original of
(i) a Subordination Non-Disturbance and Attornment Agreement (“SNDA”) in the
form attached hereto as Exhibit “C-1”, and (ii) a certificate in the form
attached hereto as Exhibit “C-2” (“Estoppel Certificate”).  If the Estoppel
Certificate and SNDA have not been delivered to Buyer in the attached forms or
in a form otherwise acceptable to Buyer and ELFP at Closing, then Buyer, at its
option, may terminate this Agreement by delivering notice of such termination to
Seller; and in such event the Deposit and all accrued interest shall be returned
to Buyer and this Agreement thereupon shall become void and there shall be no
further obligations or liability on any of the parties hereto.

 

(ii)           Buyer verifying that the Property (including the Records and
Plans, Guarantees and Warranties and Licenses and Permits) is in every respect
acceptable to Buyer based on an investigation and review by Buyer, its agents
and contractors of the Property, all information that is required to be provided
to Buyer by Seller pursuant to this Agreement and all information that is
available to Buyer relating to the Property and the transactions contemplated
herein, including, but not limited to, the Disclosure Materials (as defined
below).  This contingency shall also include, without limitation, Buyer
obtaining, at Buyer’s expense, a physical inspection of the Property, which
discloses no “Defects,” as that term is defined herein. For purposes of this
Agreement, a “Defect” is defined as a condition or conditions, or evidence of a
condition or conditions, that has the potential to: (i) impair the health or
safety of occupants of the Property; (ii) result in the violation of any
applicable public or private law, standard or covenant; or (iii) cost, in the
aggregate, an amount in excess of $5,000 to repair, correct, or remediate.

 

--------------------------------------------------------------------------------


 

(iii)          Within the Due Diligence Period, Buyer obtaining, at Buyer’s
expense, written environmental assessments and/or evaluations of the Property
(except as provided in the Temporary Access License, all of which shall be
non-invasive, it being the intent of the parties that Buyer shall not be
permitted to perform a “Phase II” assessments without the prior written consent
of the Property, which consent the Property owner may withhold in its sole and
absolute discretion),  from qualified environmental consultants of Buyer’s
choice, confirming that: (i) the Property complies with all Environmental Laws;
(ii) there are no liabilities (potential, contingent or otherwise) affecting the
Property arising under any Environmental Laws; (iii) there are no underground or
aboveground storage tanks, associated pipes or equipment located on or at the
Real Property; (iv) there are no Hazardous Substances on, under, at, in or
migrating to or from the Real Property; (v) no portion of the Real Property has
been designated as wetland, shoreland, floodplain or conservancy land; (vi) no
portion of the Real Property has been filled; and (viii) the Property is not
affected in any manner or degree by a “recognized environmental condition” (as
that phrase is defined by the most recent American Society for Testing and
Materials practice standards).

 

(iv)          Buyer verifying to Buyer’s satisfaction that all applicable public
and private laws, rules, standards, covenants and requirements, including,
without limitation, all zoning and subdivision (subject to the additional right
to review zoning expressly stated below in this paragraph), building and use
restrictions and all easements and matters of record, allow the conveyance of
the Property to Buyer, and are consistent with the Use; Buyer obtaining, or
Buyer verifying to Buyer’s satisfaction that Buyer will be able to obtain, all
public and private permits, certificates and other approvals, consents and all
variances, exemptions, waivers, zoning changes and land divisions required for
the conveyance of the Property to Buyer, and to permit the continued use of the
Property for the Use. The term “Use” shall mean and include, without limitation,
medical and other healthcare related uses, including the current use of the
Property.  Notwithstanding the foregoing, if a Subdivision (as said term is
defined in Section 6A(e) of this Agreement) is not completed as of the
expiration of the Due Diligence Period, Buyer shall have a period of ten
(10) business days following the date on which the Buyer receives written notice
from Seller stating that the Subdivisions are completed to confirm that: (A) the
Subdivisions were completed in accordance with Schedules 1(a)-1, 1(a)-2 and
1(a)-3 attached hereto; and (B) the Subdivisions neither prohibit the conveyance
of the Property to Buyer, nor prohibit the continued use of the Property for the
Use.

 

(v)           Buyer obtaining a current  ALTA survey of the Property (the
“Survey”) at Buyer’s expense, that: (aa) is satisfactory to Buyer in all
respects (in Buyer’s sole discretion); (bb) is prepared by a licensed, insured
and qualified surveyor selected by Buyer; (cc) is certified to Buyer, and the
applicable title company; (dd) includes all Table A requirements, except Item 5
of Table A; (ee) shows and discloses no encroachments onto the Property or over
the boundaries of the Property, and no easements or other matters that would
affect the current use of the Property; and (ff) is sufficient to remove the
standard title exceptions relating to surveys without adding any new
exceptions.  In addition, the Survey shall locate all public utilities, water
courses, drains, sewers and roads (including vacated streets and alleys)
crossing or adjacent to the Property, and contain an acceptable certification by
the surveyor.

 

If (i) Buyer and ELFP do not agree upon the terms, conditions and form of the
Master Lease within the Due Diligence Period, and/or if (ii) Buyer is
dissatisfied with the results of the investigations listed in subclauses
6(b)(i)-(v) above, then Buyer, at its sole option, shall have the right to
terminate this Agreement by delivering written notice of such termination to
Seller before the end of the Due Diligence Period, in which event this Escrow
Agent shall refund the Deposit to Buyer, and all rights, liabilities and
obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth

 

--------------------------------------------------------------------------------


 

herein.  If Buyer does not so terminate this Agreement prior to the expiration
of the Due Diligence Period, Buyer conclusively shall be deemed to have waived
its right to terminate this Agreement pursuant to this Section and shall proceed
with Closing, and without any adjustment to or abatement of the Purchase Price.

 

(c)         Within five (5) business days of the Effective Date, Seller shall
deliver to Buyer the items listed on Schedule 6(g) attached hereto and
incorporated by reference herein that are in Seller’s possession or reasonable
control (the “Disclosure Materials”).

 

(d)         The completion of the Subdivisions (as defined in
Section 6(A)(e) below) and a reciprocal easement and access agreement (the
“REA”) in form and substance reasonably acceptable to Seller and Buyer in
connection with the Jackson Road Property, the Highway 155 Property and the West
3rd Street Property, each of which is being subdivided in connection with the
Closing as provided in this Agreement.  The parties shall use good faith efforts
to agree upon the REA during the Due Diligence Period;

 

(e)         At Closing, Seller, ELFP and Khair (as applicable) shall deliver to
Buyer duly executed originals of the following in form and substance reasonably
acceptable to Seller, ELFP and Khair to the extent the form is not affixed to
this Agreement:

 

(i)            Special warranty deeds to the Real Property conveying good,
indefeasible, fee simple title, subject only to the Permitted Exceptions, duly
executed and acknowledged by Steele, ELFP and Khair (as applicable) and in
proper form for recording (each, the “Deed”).

 

(ii)           Non-foreign Person Certifications in the form attached hereto as
Exhibit “D”, as required under Section 1445 of the Internal Revenue Code.

 

(iii)          An assignment in form and substance mutually satisfactory to
Seller, ELFP, Khair and Buyer, duly executed by Steele, ELFP and Khair (as
applicable), assigning to Buyer all of Steele’s, ELFP’s and Khair’s (as
applicable) right, title and interest in and to the Licenses and Permits,
Records and Plans, Guarantees and Warranties and any other permits, licenses,
plans, authorizations and approvals relating to ownership, operation or
occupancy of the Property.

 

(iv)          A certificate certifying that the representations and warranties
of Steele, ELFP and Khair (as applicable) as set forth in this Agreement, are
true and correct in all material respects as of the Closing, subject to
modification as permitted by this Agreement.

 

(vii)         Notwithstanding anything to the contrary in this Agreement,
Seller, ELFP and Khair (as applicable) shall provide Buyer original and complete
waivers of any and all existing rights of first refusal, rights of first offer,
options to purchase, or any other similar rights (including, but not limited to,
any and all consents) identified by Buyer or of which Seller has actual
knowledge, executed by the necessary parties, so that Steele, ELFP and Khair are
able to freely transfer the Property to Buyer unencumbered by such rights.

 

(viii)        Originals of the following instruments, documents and other items
(or copies if originals are unavailable):

 

(A)          All certificates of occupancy; and any governmental approvals that
a seller of property is legally required to procure from governmental
authorities having jurisdiction over the Property in connection with the
transfer of the Property;

 

--------------------------------------------------------------------------------


 

(B)          the Master Lease;

 

(C)          the Estoppel Certificate and SNDA;

 

(D)          all Records and Plans in Seller’s, ELFP’s and Khair’s (as
applicable)  possession or control with respect to the Property, subject to
ELFP’s right to retain possession of and to use the same pursuant to and during
the term of the Master Lease, as to be stated therein;

 

(E)           each bill of current real estate taxes, sewer charges and
assessments, water charges and other utilities, together with proof of payment
thereof (to the extent same have been paid);

 

(F)           the Guarantees and Warranties, subject to ELFP’s right to retain
possession of and to use and enforce the same pursuant to and during the term of
the Master Lease, as to be stated therein;

 

(G)          All plans, specifications, site plans, and other documentation
relating to the building systems and equipment forming part of the Property or
any portion thereof in the possession of Seller, ELFP or Khair (as applicable)
or any property manager(s), subject to ELFP’s right to retain possession of and
to use the same pursuant to and during the term of the Master Lease, as to be
stated therein;

 

(H)          An affidavit of title in favor of Buyer and Buyer’s title insurer,
together with such other factual affidavits as are required by Buyer’s title
insurer, in the forms used by such title insurance company;

 

(I)            A Closing Statement accurately setting forth the financial terms
of this transaction and a summary of the Purchase Price (the “Closing
Statement”); and

 

(J)            The REA;

 

(K)          Such other customary documents as may be reasonably required to
consummate this transaction in accordance with this Agreement, provided that the
same neither impose an obligation or liability on Seller, ELFP or Khair unless
approved by Seller.

 

Unless all of the foregoing conditions contained in this Section 6 are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may, either: (i) extend the date for Closing until such conditions
are satisfied; or (ii) terminate this Agreement and have the Deposit refunded
together with accrued interest (provided, however, that termination and refund
of the Deposit shall not be Buyer’s exclusive remedy); or (iii) waive in writing
the satisfaction of any such condition or conditions, in which event this
Agreement shall be read as if such condition or conditions no longer existed.

 

6(A).       Conditions of Seller’s Obligations.    The obligation of Seller
(and, following satisfaction of the Buy-Out Contingency, of ELFP and Khair)
under this Agreement to sell the Property to Buyer is contingent on the
satisfaction of the following conditions within each condition’s respective
time-period (any one of which may be waived in whole or in part by the
applicable Seller, ELFP and Khair within each condition’s time period):

 

--------------------------------------------------------------------------------


 

(a)           Steele, ELFP and Khair shall receive at Closing the entirety of
the Purchase Price, subject to adjustment of such amount pursuant to this
Agreement;

 

(b)           Buyer shall execute and/or deliver to Steele, ELFP and Khair on or
before the Closing the items set forth in Section 6(d) above that Buyer is
obligated to deliver, including the Closing Statement, and also the following
documents:

 

(i)            Buyer’s consent to the Subleases;

 

(ii)           Such other customary documents as may be reasonably required to
consummate this transaction in accordance with this Agreement, provided that the
same neither impose an obligation or liability on Buyer unless approved by
Buyer; and

 

(iii)          The REA in form and substance reasonably acceptable to Seller and
Buyer in connection with the Jackson Road Property, the Highway 155 Property and
the West 3rd Street Property, each of which is being subdivided in connection
with the Closing as provided in this Agreement.  The parties shall use good
faith efforts to agree upon the REA during the Due Diligence Period.

 

(c)           The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing;

 

(d)           Within the Due Diligence Period, Buyer (as landlord) and ELFP (as
tenant) shall have agreed upon on the terms, conditions and form of the Master
Lease, containing the Basic Lease Terms;

 

(e)           The completion of the subdivision of each of the West 3rd St.
Property, the Jackson Road Property and the Hwy 155N Property substantially in
accordance with the subdivision plans attached to this Agreement as Schedules
1(a)-1, 1(a)-2 and 1(a)-3 (the “Subdivisions”).  Seller agrees to use
commercially reasonable efforts to complete the Subdivisions in an expeditious
manner; and

 

(f)            The (i) execution of one or more written agreements between CW
and Dr. Sam Khair pursuant to which CW or her designee acquires the entire
ownership interest of Dr. Khair in each of ELFP and Khair, each said agreement
being on terms and conditions acceptable to CW in her sole and absolute
discretion; and (ii) closing of said agreement or agreements (collectively, the
“Buy-Out Contingency”).

 

Unless all of the foregoing conditions contained in this Section 6A are
satisfied and completed within each condition’s applicable time period, or if no
time period is specified, prior to or at Closing, Seller, at its election (in
its sole discretion), may, either: (i) extend the date for Closing until such
conditions are satisfied; or (ii) terminate this Agreement, in which event the
Deposit shall be refunded to Buyer together with accrued interest (provided,
however, that termination and refund of the Deposit shall not be Seller’s
exclusive remedy if the event that is the failure of a condition is a default by
Buyer of its obligations under this Agreement); or (iii) waive in writing the
satisfaction of any such condition or conditions, in which event this Agreement
shall be read as if such condition or conditions no longer existed.

 

--------------------------------------------------------------------------------


 

7.             Possession.  Possession of the Property shall be given to Buyer
at Closing unoccupied and free of any leases except the Master Lease and the
Subleases (and subject only to any tenants’ and subtenant’s rights thereunder). 
Following Closing, ELFP shall maintain the Property in the condition required by
the Master Lease.

 

8.             Prorations and Charges.

 

(a)        All general real estate and personal property taxes shall be prorated
for each Property (as between Buyer and, as applicable, Steele, ELFP and Khair)
through the day before the Closing based on the taxes for the year that the
Closing is in, if known, otherwise on the prior year’s taxes.  The transferor of
each Property shall be responsible for all real estate taxes for its Property
through the day prior to the Closing.  In the event taxes are prorated on the
prior year’s taxes, the parties agree to reprorate taxes when the taxes for the
current year are known, and the parties agree to make such payment between
themselves to effectuate such reproration.  Assessments of any kind (general,
special or otherwise) levied or to be levied, if any, for work on site actually
commenced or announced (by either a private individual or entity or a
governmental entity) prior to Closing also shall be prorated for each Property
(as between Buyer and the applicable transferor) through the day before the
Closing. All other assessments shall be paid by Buyer if this transaction is
consummated.

 

(b)        In addition, the following items shall be prorated through the day
before Closing and shown as credits to Buyer on the Closing Statement, as
applicable: all utility charges (as applicable), including, but not limited to,
sewer, water, electricity, gas, telephone and other private and municipal
charges (collectively “Utility Charges”).  Seller shall be responsible for
obtaining all necessary billing information for the Utility Charges in order to
accurately reflect the same on the Closing Statement.  Income derived from the
Property that is earned as of the day of Closing shall accrue to the benefit of
Buyer.  As to all rents and other payments payable to the applicable Property
transferor under existing leases, all such leases shall become Subleases under
the Master Lease and therefore Buyer shall not be entitled to receive any of the
rents payable thereunder;

 

(c)         At Closing, ELFP shall retain, and Steele and Khair shall assign and
transfer to ELFP, all security deposits under the existing leases, together with
any interest accrued thereon, as well as any other funds paid to a Property
transferor by tenants on account of additional rent items not yet due and
payable such transferor, such as tax and insurance escrows; provided, however,
the failure of any of the Property transferors to perform such obligations shall
not be a condition for which Seller may terminate this Agreement or otherwise
fail to perform it obligations under this Agreement.  Buyer shall not receive a
credit against the Purchase Price for any portion of existing security deposits.

 

(d)        All real estate transfer taxes imposed on or in connection with this
transaction shall be paid by the applicable Property transferor at Closing.

 

(e)         All expenses and costs relating to the assignment and transfer of
the Records and Plans, Guarantees and Warranties and Licenses and Permits shall
be paid by the applicable Property transferor at Closing.

 

(f)         Any and all other normal, on-going operating expenses attributable
to the Property shall be prorated between the parties through the day before
Closing, subject to ELFP’s obligations under the Master Lease.

 

(g)         Within ninety (90) days after the Closing, Buyer and each the
applicable Property

 

--------------------------------------------------------------------------------


 

transferor shall reconcile all of the foregoing payments and prorations based on
actual bills or invoices received after the Closing, but only if the prorations
or payments were based on an estimate and not actual current bills or invoices. 
In the event that any item of income, charge, or expense cannot be reconciled
accurately within such 90-day period, the Buyer and each Property transferor
hereby agree to delay such reconciliation until a date when it can be accurately
completed, not to exceed 180 days following the Closing Date.  Any party owing
to the other party any amount ascertained by the required reconciliations shall
promptly, but in no event later than fifteen (15) business days after the date
of the applicable reconciliation, pay the other party  such amount.  The
obligations set forth in the Section 8(g) shall survive Closing.

 

As applicable, all of the foregoing items set forth in this Section 8, unless
otherwise expressly stated, shall be prorated between the parties as of midnight
of the day before Closing.

 

9.             Condemnation; Rezoning, Historic Designation.  Seller represents
and warrants that Seller has not heretofore received any written notice of any
eminent domain or condemnation proceeding in connection with the Property.  If
prior to Closing any such eminent domain or condemnation proceeding is commenced
or any change is made, or proposed to be made to: (i) any portion or all of the
Property; (ii) the current means of ingress and egress to the Property; or
(iii) to the roads or driveways adjoining the Property, Seller agrees promptly
to notify Buyer in writing thereof.  Buyer then shall have the right, at Buyer’s
option, to terminate this Agreement by giving written notice to Seller prior to
Closing.  If Buyer elects to terminate this Agreement pursuant to the terms set
forth in this Section 9, then the Deposit shall be immediately returned to Buyer
together with all accrued interest, Buyer and Seller shall be released from any
further liability hereunder (except with respect to those provisions which
expressly survive termination) and this Agreement otherwise shall be null and
void.  If Buyer does not so terminate this Agreement, Buyer shall proceed to
Closing hereunder as if no such proceeding had commenced and will pay the full
Purchase Price in accordance with this Agreement, and Steele, ELFP and Khair
shall assign to Buyer all of its right, title and interest in and to any
compensation for such condemnation.  Following the expiration of the Due
Diligence Period, Seller shall not negotiate or settle any claims for
compensation relating to its Property and, Buyer shall have the sole right (in
the name of Buyer or Seller or both) to negotiate for, to agree to, and to
contest all offers and awards.

 

If, prior to closing, there is a designation of the Real Property (and/or any
improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
prior to Closing, in which event the Deposit and all accrued interest thereon
shall be returned forthwith to Buyer, Buyer and Seller shall be released from
any further liability hereunder and this Agreement shall be null and void. If
Buyer does not elect to terminate this Agreement, this Agreement shall remain in
full force and effect and at Closing Steele shall assign (and CW shall cause
ELFP and Khair to assign) to Buyer all of Steele’s, ELFP’s and Khair’s right,
title and interest in and to any dollars paid by the governmental authority (if
any) in connection with the rezoning of the Real Property or historic
designation.

 

10.          Default by Buyer.  If Buyer, defaults in the performance of any
obligation contained in this Agreement or the Temporary Access License and such
default continues for a period of ten (10) business days after receipt of
written notice from Seller, or, without the right to do so and in default of its
obligations hereunder, fails to complete Closing, Seller shall have the right to
terminate this Agreement, and upon such termination, Escrow Agent shall pay the
Deposit and all interest accrued thereon to Seller.  Except as provided in this
Section, such payment of the Deposit and all accrued interest to Seller shall be
deemed to be liquidated damages for Buyer’s default and the receipt of same
shall be Seller’s exclusive

 

--------------------------------------------------------------------------------


 

and sole remedy; and Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer.  The parties agree that it
would be impracticable and extremely difficult to ascertain the actual damages
suffered by Seller as a result of Buyer’s failure to complete the purchase of
the Property pursuant to this Agreement, and that under the circumstances
existing as of the date of this Agreement, the liquidated damages provided for
in this Section represent a reasonable estimate of the damages which Seller will
incur as a result of such failure.  The parties acknowledge that the payment of
such liquidated damages is not intended as a forfeiture or penalty under any
legal or equitable theory, but is intended to constitute liquidated damages to
Seller.  Notwithstanding the foregoing, the limitation of remedies and
liabilities set forth in this Section shall not apply to an indemnification
provision stated in or incorporated by reference into this Agreement that
survives the termination of this Agreement.

 

11.          Default by Seller.  If Seller defaults in the performance of any
obligation contained in this Agreement and such default continues for a period
of ten (10) business days after receipt of written notice from Buyer, or, if
without the right to do so and in default of its obligations hereunder, Steele
fails to complete and/or, (following the satisfaction of the Buy-Out
Contingency) CW fails to cause ELFP and Khair to complete Closing, then Buyer
may either waive such default and proceed to Closing in accordance with the
terms and provisions hereof or may at its election, elect one of the following
as its sole and exclusive remedy: (a) Buyer may terminate this Agreement and
receive the Deposit and all accrued interest, whereupon neither party will have
any obligation or liability to the other except for those provisions of this
Agreement that expressly survive  termination; or (b) Buyer may, within sixty
(60) days following the expiration of said notice and cure period exercise the
remedy of specific performance.  Seller waives the right to assert the defense
of lack of mutuality in any action for specific performance instituted by
Buyer.  Buyer shall be entitled to recover its actual damages (but in no event
shall Seller, ELFP or Khair be responsible for lost profits or consequential,
special or any other indirect damages arising from this Agreement or either
party’s obligations under this Agreement).

 

12.          Risk of Loss.  The applicable owner of each Property shall bear the
risk of all loss or damage to its Property from all causes until Closing. 
Seller represents that, pending Closing, a policy of fire and extended coverage
insurance will be maintained in at least the full amount of the replacement cost
of all buildings and improvements located on the Property.  If at any time prior
to Closing any portion of the Property is destroyed or damaged as a result of
fire or any other casualty whatsoever, Seller shall promptly give written notice
thereof to Buyer and, in the event of a casualty where the cost of repair
exceeds $500,000, Buyer or Seller shall have the right:  (i) to terminate this
Agreement by written notice to the other party, whereupon Escrow Agent shall
return the Deposit (with any accrued interest) to Buyer, and thereafter this
Agreement shall be void and neither party shall have any further rights or
obligations hereunder (except with respect to those provisions which expressly
survive the termination of this Agreement; or (ii) to proceed with this
Agreement, in which event the affected Property transferor or, following
Closing, ELFP, shall use any available insurance proceeds to restore the
Property, and the affected Property transferor shall be permitted to retain any
excess insurance proceeds.  All unpaid claims and rights in connection with any
such losses shall be assigned to ELFP at Closing without in any manner affecting
the Purchase Price, and ELFP’s obligation to restore the Property shall then be
subject to the Master Lease.

 

13.          Brokerage.  Seller represents to Buyer that Seller has engaged the
brokerage services of Newmark Grubb Knight Frank (“Broker”) and that Seller
shall be solely responsible for all fees, costs, commissions and any and all
other amounts due and payable to Broker pursuant to a separate written
agreement, which shall be paid to Broker at Closing as required by said
agreement.  Seller further agrees to deliver an executed broker’s lien affidavit
from Broker on or before Closing as required by local

 

--------------------------------------------------------------------------------


 

custom.  Buyer represents and warrants to Seller, and Seller represents and
warrants to Buyer, that, except for Broker, neither has dealt with any broker,
agent, finder or other intermediary in connection with this sale and purchase.
Seller agrees to indemnify, defend and hold Buyer harmless from and against the
claims of Broker and any and all intermediaries claiming a commission in
connection with this sale or the Master Lease.  Buyer agrees to indemnify,
defend and hold Seller harmless from and against any broker’s claim arising from
any breach by Buyer of Buyer’s representation and warranty in this Section 13. 
The indemnification provisions of this Section will survive any termination of
this Agreement.

 

14.          Operation of the Property Prior to Closing.  Prior to Closing:

 

(a)        Steele shall operate, manage and maintain the Jackson Road Property,
the Hwy 155N Property and the West 3rd St. Property, and (following the
satisfaction of the Buy-Out Contingency) CW shall cause ELFP to operate, manage
and maintain the Conyers Property, in a reasonable, professional and prudent
manner, and keep the same in good condition at all times.  Without expense to
Buyer, Steele shall cause all repairs and replacements (structural and
non-structural, ordinary and extraordinary) to be made to the Jackson Road
Property, the Hwy 155N Property and the West 3rd St. Property, and (following
the satisfaction of the Buy-Out Contingency) CW shall cause all repairs and
replacements to be made to the Conyers Property so that the Property is
maintained in its present condition, reasonable wear and tear excepted.

 

(b)        Buyer and ELFP executed that certain Temporary Access License dated
on or about the date of this Agreement pursuant to which ELFP granted to Buyer
the limited right to access the Conyers Property for the purpose of inspecting
same (the “Temporary Access License”).  The Temporary Access License remains in
full force and effect, is hereby incorporated into this Agreement and the Term
of the Temporary Access License is hereby extended until the expiration of the
Due Diligence Period.  In the event this Agreement is terminated, the
obligations of Buyer under the Temporary Access License which survive a
termination of the Temporary Access License shall remain in full force and
effect.

 

(c)         Steele shall comply, and following the satisfaction of the Buy-Out
Contingency, ELFP and Khair shall comply, with all of the material obligations
of landlord under the Subleases and all other agreements and contractual
arrangements affecting the Property by which Seller is bound.

 

(d)        Seller shall promptly notify Buyer of Seller’s, ELFP’s or Khair’s
receipt of any notice from any party alleging that the applicable Property owner
is in default of its obligations under any of the Subleases or any permit or
agreement affecting the Property, or any portion or portions thereof.

 

(e)         Following the expiration of the Due Diligence Period, no contract
for or on behalf of or affecting the Property shall be negotiated or entered
into which cannot be terminated prior to Closing without charge, cost, penalty
or premium.  During the Due Diligence Period, Seller shall give Buyer written
notice of any such contract.

 

(f)         Following the expiration of the Due Diligence Period, except with
the prior written consent of Buyer, the applicable Property owner shall not
enter into any new leases for any portion of the Property.  Seller shall give
Buyer written notice of any lease or lease amendment executed during the Due
Diligence Period and the same shall become a Sublease upon Closing.

 

(g)         From the Effective Date until Closing, the Contract Rights, Records
and Plans, Guarantees and Warranties, and Licenses and Permits shall be
maintained in full force and effect as

 

--------------------------------------------------------------------------------


 

applicable and shall not terminate, modify or waive any provision thereof. The
applicable Property owner shall not enter into any new contracts or agreements
relating to the Property without Buyer’s prior written consent.

 

15.          Notice.  All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered: (i) in person; or (ii) by
registered or certified mail, return receipt requested; or (iii) by recognized
overnight delivery service providing positive tracking of items (for example,
Federal Express); or (iv) by facsimile or electronic mail transmission (so long
as one of methods (i), (ii) or (iii) are simultaneously utilized) addressed as
follows or at such other address of which Seller or Buyer shall have given
notice as herein provided:

 

If intended for Seller:

 

62 Kelly Road
McDonough, GA 30253-6097
Attn.: Nick Williams

Fax: 770.914.7703

Email: nwilliams@elfp.com

 

with a copy to:

 

Steven A. Kaye, Esq.
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA  30363
Fax No.:  404-873-8101
Email:  steven.kaye@agg.com

 

If intended for Buyer:

 

Physicians Realty L.P.

250 East Wisconsin, Suite 1900

Milwaukee, WI  53202

Attention:  John W. Sweet, Chief Investment Officer

Email:  jws@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin  53202

Attention:  Bradley D. Page, Esq.

Fax:  (414) 278-3624

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

16.          Intentionally deleted.

 

--------------------------------------------------------------------------------


 

17.                               Further Assurances.  After Closing, at Buyer’s
sole cost and expense, Seller, ELFP and/or Khair shall execute, acknowledge and
deliver, for no further consideration, all assignments, transfers, deeds and
other mutually acceptable documents as Buyer may reasonably request to vest in
Buyer and perfect Buyer’s right, title and interest in and to the Property.

 

18.                               Like Kind Exchanges.  Purchaser and Seller
acknowledge that Steele, ELFP and Khair may desire to structure the applicable
Property owner’s disposition of the Property in a manner intended by the
transferor to constitute an exchange of the Property for property of a like kind
(“Replacement Property”) that is described in Section 1031 of the Internal
Revenue Code of 1986, as amended (an “Exchange”).  Notwithstanding anything in
this Agreement to the contrary, the applicable Property transferor shall have
the right to assign its interest in this Agreement without Purchaser’s consent
to such person or entity as said transferor may designate to serve as a
“qualified intermediary” (within the meaning of Treasury Regulation
§1.1031(k)-1(g)(4)) for the sole purpose of enabling such an Exchange; provided,
however, that notwithstanding any such assignment, the transferor shall not be
released from any of its liabilities, obligations or indemnities under this
Agreement.  Purchaser shall cooperate in all reasonable respects with the
transferor to effect any Exchange; provided, however, that (a) the transferor’s
ability to consummate an Exchange shall not be a condition to the obligations of
Seller’s under this Agreement, and Purchaser does not warrant and shall not be
responsible for any of the tax consequences to the transferor with respect to
the transactions contemplated hereunder; and (b)  Purchaser shall not be
required to incur any additional cost or expense as a result of any Exchange.

 

19.                               Miscellaneous.

 

(a)                         All of the representations and warranties contained
in this Agreement shall survive Closing for a period of six (6) months.  All
indemnities made herein shall survive Closing or the expiration or termination
of this Agreement.

 

(b)                         This Agreement shall be void and of no force or
effect if not executed by Seller and delivered to Buyer or Buyer’s attorney
within seven (7) business days after execution by Buyer and delivery to Seller.

 

(c)                          The “captions” or “headings” in this Agreement are
inserted for convenience of reference only and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.

 

(d)                         Buyer shall have the right to assign this Agreement
to an entity that is wholly owned and controlled by Buyer provided that Buyer
delivers to Seller written notice and evidence of such relationship at least ten
(10) business days prior to the Closing Date, and upon such assignment, Steele
agrees to convey (and CW shall cause ELFP and Khair to convey) the Property
directly to such assignee provided that Buyer and/or assignee have fulfilled
Buyer’s obligations under this Agreement.  Buyer shall not have the right to
assign this Agreement except as provided in this Section 19(d).  Seller shall
not assign this Agreement without the prior written consent of Buyer, and any
assignment of this Agreement by Buyer without Seller’s prior written consent
shall be null and void, and of no force or effect.  Any assignment of this
Agreement by Seller without Buyer’s prior written consent shall be null and
void, and of no force or effect.  No assignment of this Agreement by Buyer shall
relieve Buyer of its obligation and liabilities arising under this Agreement.

 

--------------------------------------------------------------------------------


 

(e)                          This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns, subject to the limitations on assignment stated herein.

 

(f)                           This Agreement, including the exhibits attached
hereto, contains the entire agreement as to the Property between Seller and
Buyer; and there are no other terms, obligations, covenants, representations,
statements or conditions, oral or otherwise, of any kind whatsoever concerning
this sale and purchase.  This Agreement shall not be altered, amended, changed
or modified except in writing executed by the parties hereto.

 

(g)                          This Agreement shall be construed in accordance
with the internal laws of the State of Georgia, without giving effect to its
conflicts of law’s provisions.  Exclusive jurisdiction and venue for all
disputes between Seller, ELFP, Khair and Buyer shall be in the State Courts of
Atlanta, GA, and the parties hereby irrevocably consent to the submission to the
same.

 

(h)                         All parties to this Agreement having participated
fully and equally in the negotiation and preparation hereof, this Agreement
shall not be more strictly construed, or any ambiguities within this Agreement
resolved, against either party hereto.  It is the intent of Buyer and Seller
that this Agreement be binding on both parties and not illusory. Thus, wherever
this Agreement grants Buyer or Seller discretion, which might otherwise make
this Agreement illusory, the party exercising its discretion must act reasonably
according to commercial standards.

 

(i)                             Time is of the essence of this Agreement and
Buyer and Seller hereby agree that the times provided for in this contract are
reasonable times for each party to complete its respective obligations.  In
computing any period of time pursuant to this Agreement, the day of the act or
event from which the designated period of time begins to run will not be
included.  The last day of the period so computed will be included, unless it is
a Saturday, Sunday or a Holiday, in which event the period runs until the end of
the next day which is not a Saturday, Sunday or such Holiday.  The term
“business day” shall mean Monday through Friday, except for a Holiday.  The term
“Holiday” shall mean Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, Christmas Day and New Year’s Day and any other day in which a majority of
federal or national banks are not open for business.  All references to a period
of days herein shall be deemed to refer to calendar days unless the term
“business day” is used.

 

(j)                            This Agreement may be executed or amended in
counterparts, all of which taken together shall constitute one and the same
instrument.

 

(k)                         If any of the terms or conditions contained herein
shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

20.                               Disclosure.  Buyer covenants and agrees that
the information delivered to Buyer pertaining to Seller and the Property will be
kept confidential by Buyer and will not be used for any purpose other than in
connection with an evaluation of the transaction contemplated by this Agreement,
and Buyer will use commercially reasonable efforts to safeguard such information
from unauthorized disclosure.   Neither Buyer nor Seller shall make public
disclosure with respect to this transaction or this Agreement except:

 

--------------------------------------------------------------------------------


 

(a)                         as may be required by law, including without
limitation disclosure required under securities laws, or by the Securities and
Exchange Commission, or by the rules of any stock exchange; and

 

(b)                         to such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction.

 

21.                               Right of First Offer; Right of First Refusal

 

(a)                                 Right of First Offer.  Buyer and Seller
hereby acknowledge and agree that certain affiliates of either or both of Seller
(the “Seller Affiliates”) own other medical office buildings (collectively, the
“MOBs” and individually an “MOB”) identified on Schedule 21(a) of this
Agreement.  At Closing, Seller shall cause the Seller Affiliates to execute a
mutually acceptable agreement granting to Buyer a right of first offer and a
right of first refusal to purchase the MOB’s on substantially the following
terms and conditions:

 

(i)                                     If the Seller Affiliates desires to list
for sale or otherwise market for sale all or any of the MOBs, the Seller
Affiliate shall first have offered to sell the same to Buyer in accordance with
the following provisions.  The Seller Affiliate shall give Buyer written notice
(the “Offer Notice”) of Seller Affiliate’s determination to sell any or all of
the MOBs, which notice shall specify the material economic terms and conditions
of the sale (e.g., the purchase price that the Seller Affiliate intends to offer
the MOBs for sale to third parties, terms of payment of the purchase price, any
financing contingencies or seller financing, and the closing date).  Thereafter,
Buyer shall have an exclusive and irrevocable right (the “Right”) to purchase
the MOB or MOBs on the terms stated in the Offer Notice before the Seller
Affiliate offers them to any third party.  Buyer shall exercise such Right by
delivering to the Seller Affiliate written notice within fourteen (14) days
after Buyer’s receipt of the Offer Notice.  If the Seller Affiliate accepts
Buyer’s Offer, the parties shall consummate the purchase and sale of the MOB or
MOBs within the time period stated in the Offer Notice.  If Buyer fails to
deliver Buyer’s Offer within the 14-day period, time being of the essence, then
Buyer’s Right shall automatically expire, and Seller Affiliate shall be free to
sell its interest in MOB or MOBs to any third party for a period of one (1) year
after expiration of the 14-day time period in which Buyer had the right to
deliver the Buyer’s Offer; provided, however, that the purchase price shall not
be less than 90% of the price specified in Buyer’s Offer.  In the event that
within said one (1) year period, Seller Affiliate does not enter into a binding
agreement with a third party in accordance with the terms hereof and close
thereunder on the sale of the MOBs, then the provisions of this Section 21 shall
thereafter again apply to any listing or marketing of an MOB or the MOBs for
sale to a third party.

 

(b)                                 Right of First Refusal.  If a Seller
Affiliate receives any unsolicited bona fide written offer (a “Third Party
Offer”) to purchase all or any portion of the MOBs and desires to accept the
same, before acceptance of such Third Party Offer, Seller Affiliate shall give
to Buyer in writing the right to purchase said MOB at the same price and upon
the same terms as are contained in the Third Party Offer.  If Buyer shall not
have exercised its purchase right by written notice to Seller Affiliate given
within fourteen (14) days after receipt by Buyer of Seller Affiliate’s written
notice, Seller Affiliate shall be free to sell the MOB or MOBs at the price and
on the terms of such Third Party Offer.  If (i) such transaction is not closed
on or prior to the day that is earlier of (y) one hundred eighty (180) days
after the expiration of Buyer’s 14-day response period set forth above or
(z) the closing date set forth in such offer; (ii) Seller Affiliate desires to
enter into such transaction with a party other than the proposed purchaser (or
its

 

--------------------------------------------------------------------------------


 

assignee) described in the notice delivered to Buyer (including, without
limitation, an affiliate of such proposed purchaser identified to Seller
Affiliate); or (iii) Seller Affiliate desires to enter into a such transaction
on terms materially more favorable to the proposed purchaser than those set
forth in the notice to Buyer, then Seller Affiliate may not enter into a
transaction for the sale of the MOB or MOBs without sending a new notice to
Buyer and otherwise complying with the provisions of this Section 21.  In the
event that Buyer declines to purchase the MOB or MOBs (or is deemed to have
waived such right), Seller Affiliate must provide notice to Buyer of any
proposed modification of the financial terms of the proposed transaction not
less than five (5) business days prior to entering into a binding agreement with
the proposed purchaser.  If Buyer gives notice of acceptance the Third Party
Offer, then the closing of the purchase and sale of the MOB or MOBs shall occur
pursuant to the terms of the bona fide Third Party Offer.

 

(c)                                  Survival  The provisions of this Section 21
shall survive Closing.

 

(Signatures contained on following pages.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal.

 

SELLER:

 

BUYER

 

 

 

STEELE PROPERTIES I

 

PHYSICIANS REALTY L.P.

 

 

 

 

 

 

 

 

By:

/s/ Collyn Williams

November 7, 2013

 

By:

/s/ John W. Sweet

November 7, 2013

 

Date

 

 

Date

 

 

 

 

 

Name:

Collyn Williams

 

Name:

/s/ John W. Sweet

 

(Print)

 

 

(Print)

 

 

 

 

 

Title:

Owner

 

Title:

Executive VP-CIO

 

(Print)

 

 

(Print)

 

 

CW:

 

/s/ Collyn Williams

 

 

Collyn Williams

 

 

 

--------------------------------------------------------------------------------